 



EXHIBIT 10.8

AMENDMENT NO. 6
TO SOUTHWEST AIRLINES CO. PROFIT SHARING PLAN

     Pursuant to the authority of the Board of Directors of Southwest Airlines
Co., and the provisions of Section 17.1 thereof, the Southwest Airlines Co.
Profit Sharing Plan is hereby amended, effective as of January 1, 2005, in the
following respects only:

     (1) Article XI, Section 11.1(b), is hereby amended in its entirety, to read
as follows:

     “(b) Employer Savings Account. Subject to the requirements of Section 18.11
hereof, a Member who has attained Normal Retirement Age may elect in writing,
within the time period established by the Committee for such elections, to
withdraw all or any portion of his vested interest (determined pursuant to
Section 10.1 hereof) in his Employer Savings Account. No more than one such
withdrawal may be made by the Member during any Plan Year. The amount available
for withdrawal shall be determined as of the Valuation Date next following the
date on which the Committee receives the Member’s withdrawal election, and the
withdrawal amount shall be distributed to the Member as soon as practicable
thereafter.”

     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 6 to the Southwest Airlines Co.
Profit Sharing Plan, the Company has caused these presents to be duly executed
in its name and behalf by its proper officers thereunto duly authorized this 7th
day of December, 2004.

                  SOUTHWEST AIRLINES CO.
 
           

  By:      /s/ Gary C. Kelly    

           

      Gary C. Kelly, Chief Executive Officer    
 
           
ATTEST:
           
 
           
/s/ Deborah Ackerman


--------------------------------------------------------------------------------

Deborah Ackerman, Assistant Secretary
           

- 1 -



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this 7 day of December, 2004, personally appeared GARY C. KELLY, to me
known to be the identical person who subscribed the name of SOUTHWEST AIRLINES
CO., as its CHIEF EXECUTIVE OFFICER to the foregoing instrument and acknowledged
to me that he executed the same as his free and voluntary act and deed and as
the free and voluntary act and deed of such organization for the uses and
purposes therein set forth.

     GIVEN UNDER MY HAND AND SEAL OF OFFICE, the day and year last above written

     

  /s/ Teri Lee Lambert

   

  Notary Public in and for the State of Texas
My Commission Expires: June 4, 2006     
   

- 2 -